DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 12 October 2022 is acknowledged.  Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 October 2022.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 04 March 2021, have been considered.

Drawings
The drawings received on 04 March 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani (JP 2-11334).
With respect to claim 1, Nishitani discloses a spittoon cartridge for a printing device, the spittoon cartridge comprising: 
a waste tank (Fig. 1, element 1) to store material (paragraph 0001, line 39) ejected from a print head (Paragraph 0001, line 2); 
a transfer unit (Fig. 1, element 6) to transfer material ejected from the print head into the waste tank (paragraph 0001, lines 44-45); and 
a floater (Fig. 1, element 2) movably arranged (Fig. 1, positions A, B) in the spittoon cartridge, wherein a position of the floater depends on a filling level of the waste tank (paragraph 0001, lines 47-53) and wherein the floater impedes transfer of material (paragraph 0001, lines 54-56, i.e. float at position B, detach from recording apparatus) by the transfer unit if the floater reaches a predefined warning position (paragraph 0001, line 53, i.e. generates a voltage at a certain level).

The examiner notes to applicant that the limitation “wherein the floater impedes transfer of material by the transfer unit” is broad in scope and would have been obvious to one of ordinary skill in the art in view of Nishitani as applied above.
With respect to claim 2, Nishitani discloses the floater prevents (Fig. 1, element 2) transfer of material by the transfer unit (Fig. 1, element 6) if the floater reaches a predefined threshold position (Fig. 1, position B).
With respect to claim 5, Nishitani discloses the floater (Fig. 1, element 2) is movably arranged (Fig. 1, positions A, B) in the waste tank (Fig. 1, element 1) to float on the material (paragraph 0001, lines 50-53) contained in the waste tank.

Allowable Subject Matter
1. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 3 is that applicant’s claimed invention includes a spittoon cartridge having a transfer unit where transfer unit has a spit roller.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claim 4 is objected to for being dependent upon claim 3. 
3. Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 6 is that applicant’s claimed invention includes a spittoon cartridge having a transfer unit and  a floater where the floater has a main body and an arm connected to the main body, a center portion of the arm pivotally connected to a bearing point and an end portion of the arm arranged such that the end portion mechanically impedes a gear drive coupled to the transfer unit if the main body reaches the predefined warning position.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        11/04/2022